             Case 8:21-cv-01116-TJS Document 1 Filed 05/07/21 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND

                                                     :
Peniel Bikila,                                       :
                                                     : Civil Action No.: ______
                        Plaintiff,                   :
        v.                                           :
                                                     :
Citibank NA,                                         : COMPLAINT
                                                     :
                        Defendant.                   :
                                                     :
                                                     :

                 For this Complaint, the Plaintiff, Peniel Bikila, by undersigned counsel, states as

follows:

                                           JURISDICTION

        1.       This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                               PARTIES

        3.       The Plaintiff, Peniel Bikila (“Plaintiff”), is an adult individual residing in

Hyattsville, Maryland, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.       Defendant Citibank NA (“Citibank”), is a New York business entity with an

address of 399 Park Avenue, New York, New York 10043, and is a “person” as defined by 47

U.S.C. § 153(39).
             Case 8:21-cv-01116-TJS Document 1 Filed 05/07/21 Page 2 of 4



                                              FACTS

       5.       Within the last year, Citibank began calling Plaintiff’s cellular telephone, number

678-xxx-7638, using an artificial or prerecorded voice.

       6.       When Plaintiff answered calls from Citibank, he heard a prerecorded message and

had to wait on the line before he was connected to the next available representative.

       7.       In or around December 2020, Plaintiff spoke with a live representative and

requested that Citibank cease placing calls to him.

       8.       In complete disregard of Plaintiff’s cease request, Citibank continued to place

calls to Plaintiff’s cellular telephone number using an artificial or prerecorded voice.

                                       COUNT I
                       VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

       9.       Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       10.      At all times mentioned herein, Defendant called Plaintiff’s cellular telephone

number using an artificial or prerecorded voice.

       11.      When Plaintiff answered calls from Defendant, he heard a prerecorded message

before Defendant’s telephone system would connect him to the next available representative.

       12.      Defendant placed automated calls to Plaintiff’s cellular telephone number despite

knowing that it lacked consent to do so. As such, each call placed to Plaintiff was made in

knowing and/or willful violation of the TCPA, and subject to treble damages pursuant to 47

U.S.C. § 227(b)(3)(C).

       13.      The telephone number called by Defendant was and is assigned to a cellular

telephone service for which Plaintiff incurs charges pursuant to 47 U.S.C. § 227(b)(1).




                                                   2
               Case 8:21-cv-01116-TJS Document 1 Filed 05/07/21 Page 3 of 4



         14.      Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         15.      The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         16.      Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         17.      As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).



                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                  A. Statutory damages of $500.00 for each violation determined to be negligent

                     pursuant to 47 U.S.C. § 227(b)(3)(B);

                  B. Treble damages for each violation determined to be willful and/or knowing

                     pursuant to 47 U.S.C. § 227(b)(3)(C); and

                  C. Such other and further relief as may be just and proper.

                         TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: May 7, 2021

                                                 Respectfully submitted,

                                                 By     /s/ Sergei Lemberg
                                                 Sergei Lemberg, Esq.
                                                 LEMBERG LAW, L.L.C.
                                                 43 Danbury Road, 3rd Floor
                                                 Wilton, CT 06897

                                                    3
Case 8:21-cv-01116-TJS Document 1 Filed 05/07/21 Page 4 of 4



                           Telephone: (203) 653-2250
                           Facsimile: (203) 653-3424
                           ATTORNEYS FOR PLAINTIFF




                             4
